Citation Nr: 1002245	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, rated as noncompensably disabling for 
the period prior to August 20, 2008, and as 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

In May 2008 and in February 2009 the Board remanded the case 
for further action by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Veteran was awarded an increased rating of 10 percent for 
his bilateral hearing loss in a January 2008 rating decision, 
effective August 20, 2008.  A Veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the appeal for a higher 
rating remains before the Board.


FINDINGS OF FACT

1.  For the period prior to August 20, 2008, the Veteran's 
bilateral hearing loss manifested mild sensorineural hearing 
loss sloping to severe in the high frequencies and bilateral 
speech discrimination scores of 84 percent. 

2.  For the period beginning August 20, 2008, the Veteran's 
bilateral hearing loss has manifested Level III hearing in 
the right ear and Level IV hearing in the left ear. 


CONCLUSIONS OF LAW

1.  For the period prior to August 20, 2008, the schedular 
criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Codes 6100 
(2009).


2.  For the period beginning August 20, 2008, the schedular 
criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7,4.85, Diagnostic 
Codes 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in 
an April 2003 rating decision with an initial noncompensable 
rating assigned, effective June 19, 2001.  As noted above, an 
increased evaluation of 10 percent was granted in a January 
2008 rating decision, effective August 20, 2008.  The Veteran 
contends that a higher rating is warranted for his hearing 
loss throughout the entire claims period. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  
To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

For the period prior to January 1, 2008, the evidence does 
not establish that the Veteran's bilateral hearing loss most 
nearly approximated the criteria associated with a 
compensable rating under Diagnostic Code 6100.  The report of 
a VA audiology consultation in September 2005 contains 
information that pure tone test results had shown bilateral 
sensori-neural hearing loss, described as mild to severe 
sloping from 2000 Hertz (Hz) to 8000 Hz.  Speech recognition 
scores were 84 percent bilaterally.  Specific pure tone 
thresholds were not provided, and the examination is 
therefore inadequate for rating purposes.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Veteran also underwent a VA examination in December 2005.  
He reported experiencing worsening and increasing tinnitus 
and hearing loss.  An audiogram showed pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
95
100
LEFT
45
55
95
105

The examiner noted that the audiogram showed significantly 
worsened hearing loss when compared to the Veteran's past 
three examinations, the most recent being in September 2005.  
The examiner determined that the test results were 
inconsistent and unreliable.  The examiner explained that the 
Veteran's air and bone conduction thresholds were not 
commensurate with his normal middle ear pressure and 
compliance, and that speech reception thresholds were not 
commensurate with pure tone thresholds.  Also, the Veteran's 
speech discrimination scores were found to be invalid and 
were not reported.  The Veteran's responses during testing 
were characterized by initial and final consonant 
substitutions and were significantly worse than his 
performance on recent past examinations.  The examiner 
concluded that the results of the examination were not 
adequate for rating purposes. 

The Veteran submitted a report of a private July 2008 
audiological examination.  The Veteran's hearing impairment 
was reported as 22.5 percent in the right ear and 28.13 
percent in the left ear in accordance with the method 
provided by the American Medical Association (AMA).  
Unfortunately, the pure tone threshold results of the 
audiogram were not reported and there is no indication that a 
controlled speech discrimination test was conducted.  
Therefore, the July 2008 private examination is also 
inadequate for rating purposes under 38 C.F.R. § 4.85.  

Although the results of the three audiological examinations 
conducted during the period prior to August 20, 2008, are not 
adequate for rating purposes, the Board notes that the 
September 2005 VA examiner diagnosed bilateral sensorineural 
hearing loss sloping from mild to severe in the high 
frequencies.  In addition, speech discrimination scores were 
reported as 84 percent.  While these findings establish the 
presence of some hearing loss, they do not tend to indicate 
that the Veteran experienced loss of hearing to a compensable 
degree.  The record also contains no other medical evidence 
establishing that the Veteran's hearing loss most nearly 
approximated the criteria associated with a compensable 
evaluation under Diagnostic Code 6100 for the period prior to 
August 20, 2008.  

For the period beginning August 20, 2008, the evidence of 
record establishes that the Veteran's bilateral hearing loss 
most nearly approximates the currently assigned 10 percent 
rating.  Upon VA examination in August 2008, an audiogram 
showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
75
85
LEFT
30
30
80
90

Speech audiometry revealed speech recognition ability of 80 
percent in both ears.  The test results were judged to be of 
good reliability and moderately severe bilateral 
sensorineural hearing loss was diagnosed.  

The August 2008 VA examination indicated a puretone threshold 
average of 58 in both ears and speech recognition scores of 
84 percent in the right ear and 80 percent in the left ear 
using the Maryland CNC test.  The Veteran's hearing 
impairment therefore translates to Level III hearing in the 
right ear and Level IV hearing in the left ear.  This hearing 
impairment warrants a 10 percent evaluation under the 
applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Accordingly, the currently assigned 10 percent rating is 
appropriate, and an increased rating is not warranted for the 
period beginning August 20, 2008.  The test results do not 
show exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86.

The Board has considered whether there is any schedular basis 
for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  There is no medical evidence that 
the Veteran's hearing loss has interfered with his 
employment, and the Veteran has not stated that he has lost 
any time from work or is unable to perform his duties due to 
his service-connected hearing loss.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected 
bilateral hearing loss.

Extraschedular Rating
 
In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an 
extraschedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed.Cir. 2009).   

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hearing loss is 
manifested by decreased hearing acuity.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.


In the present case, the examination reports from September 
2005, December 2005, and August 2008 VA examinations contain 
a description of the Veteran's subjective complaints.  His 
chief complaint throughout the claims period was increasing 
tinnitus, for which he has been assigned a separate 10 
percent disability evaluation that is not now before the 
Board on appeal, but he also stated in August 2008 that his 
hearing loss bothered him at all times.  While the Board has 
considered this evidence in light of Martinak and the 
provisions of 38 C.F.R. § 3.321(b)(1), the Board does not 
find that the Veteran has described functional effects that 
are "exceptional" or not otherwise contemplated by the 
currently assigned noncompensable rating.  Rather, his 
description of difficulties with hearing is consistent with 
the degree of disability addressed by his staged evaluation.

The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extra-schedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an October 2005 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
a June 2008 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  The Veteran was also provided proper VA 
examinations in response to his claim.  Although the Veteran 
underwent a VA audiological examination in September 2005 and 
the examination report indicates that an audiogram was 
conducted, specific pure tone threshold results were not 
reported and all attempts to retrieve such results have been 
unsuccessful.  The Board remanded the claim for the purpose 
of obtaining a copy of the September 2005 audiogram in May 
2008 and February 2009, and the RO has made two attempts to 
retrieve the relevant records.  On both occasions, duplicate 
copies of the September 2005 VA examination report were 
received, and there is no indication that further requests 
would result in any additional records.  Therefore, the Board 
finds that VA has complied with the duty to assist and has 
made reasonable efforts to obtain evidence to substantiate 
the Veteran's claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an increased disability evaluation for 
bilateral hearing loss is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


